Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed on January 25, 2021.
Claims 11-14 are withdrawn.
Claim 4 is canceled.
Claims 1 and 8 are amended.
Claims 1-3 and 5-10 are being examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more outer lids" in line 19.  There is insufficient antecedent basis for this limitation in the claim. No outer lid is previously mentioned in the claim. For examination purposes, examiner interprets the claim to mean the one or more lids
All remaining claims are rejected as they depend on rejected independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hagelqvist et al. (US Pub. No. 2014/0215973 A1, herein, Hagelqvist).
Regarding claim 1, Hagelqvist discloses a lidding machine (1 – Fig. 1) for locking one or more lids (17 – Fig. 5A) with the open top (“an upper part of the container”) of a container (2), the one or more lids and corresponding container having outwardly extending rim portions that are formed in complementary cross-sections to enable the rim portions of the one or more lids and corresponding container to lock with “the container 2 where the lid 17 is to be fastened”) (Para [0065]), the lidding machine comprising: 
a conveyor (5, 6, 8, 10, 14, 23) for conveying containers (2) (Fig. 2); 
a set of jaws (11a, 11b, 13a, 13b) positioned at opposite sides respectively of the conveyor (Figs. 2 and 4A) the jaws being arranged to move towards each other over the conveyor (Para [0060]) and upwards away from the conveyor (10) thereby to lift (“and lifting” – Para [0062]) one or more containers off the conveyor and urge the/or each container into engagement with a respective lid positioned over the conveyor (Figs. 4A-4D), the jaws having upwardly extending edges that engage into the formed rim portion of a container (See Fig. 4A below); 
a lid magazine (7) for storing lids (17) (Fig. 2); 
a picking head (24, 28, 29) for supporting one or more lids over the conveyor (Fig. 5A), the picking head being mounted to a picking head support (30), the picking head support (30) being mounted for rotation about an axis (See rotational arrow in Fig. 5A) substantially parallel to a direction of travel of the conveyor enabling the picking head to be moved between a first position (Fig. 5A) where the picking head can pick one or more lids from the lid magazine and a second position (Fig. 5B) where the picking head can support one or more lids above the conveyor enabling containers and lids to be urged together (Para [0068], [0070]-[0071]), the picking head comprises one or more engagement walls (perimeter of 28) defining free edges (Fig. 5B) for engaging into the formed lid rim portion when supporting the one or more outer lids above a corresponding container (Figs. 5A-5B);
See Figs. 5A and 5B).

    PNG
    media_image1.png
    387
    400
    media_image1.png
    Greyscale

Hagelqvist, Fig. 4A

Regarding claim 2, Hagelqvist discloses the lidding machine as recited above wherein opposed edges of each jaw comprise one or more recesses (20) arranged to fit around part of a container to be handled by the machine (Fig. 4D).

Regarding claim 3, Hagelqvist discloses the lidding machine as recited above wherein opposed edges of each jaw comprise part circular and/or part rectangular recesses (20 – Fig. 4D).

Regarding claim 5, Hagelqvist discloses the lidding machine as recited above wherein the jaws are substantial mirror opposites of each other (11a, 13a, and 11b, 13b, respectively).

Regarding claim 6, Hagelqvist discloses the lidding machine as recited above wherein the jaws are each slidably mounted to each other enabling them to move towards and away from each other (See arrows in Figs. 4A and 4C, Para [0060]-[0062]).

Regarding claim 7, Hagelqvist discloses the lidding machine as recited above wherein the jaws are mounted to a structure operative to raise and lower the jaws relative to the conveyor (Para [0062]).

Regarding claim 9, Hagelqvist discloses the lidding machine as recited above wherein the picking head support rotates through less than 140 degrees in order to move the picking head between its first and second positions (See Figs. 5A and 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagelqvist et al. (US Pub. No. 2014/0215973 A1, herein, Hagelqvist) in view of Larsson et al. (US Pub. No. 2015/0121815 A1, herein, Larsson).
Regarding claim 8, Hagelqvist discloses the lidding machine as recited above.

Larsson teaches the one or more engagement walls of the picking head (3 – Fig. 3) comprises reduced thickness formations (“a vacuum cup or holding clips”) for engaging into the formed rim portion of one or more lids (Para [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of the lidding machine disclosed by Hagelqvist so that the picking head may move perpendicular to the axis of rotation of the picking head support as taught by Larsson in order to further ensure that the lid is securely attached to the picking head during operation.

Regarding claim 10, Hagelqvist discloses the lidding machine as recited above wherein the picking head is moveably mounted to the picking head support (“the second rod 29 rotates” – Para [0071]).
Hagelqvist does not expressly disclose that the picking head may move perpendicular to the axis of rotation of the picking head support.
Larsson teaches that the picking head (3 – Fig. 3) may move (at 4e) perpendicular to the axis of rotation (“the lid with the glue is pushed down onto the container” – Para [0041]) of the picking head support (7 – Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of .

Response to Arguments
Applicant's arguments filed January 25, 2021 have been fully considered but they are not persuasive. Examiner identifies the cited edges and rim portions of the lids and containers for further clarification of the rejection above. Furthermore, examiner relies on the combination of Hagelqvist in view of Larsson to teach the newly amended limitations of claim 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






April 21, 2021
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731